Citation Nr: 1755278	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for chronic adjustment disorder with mixed features of anxiety and depression.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic adjustment disorder with mixed features of anxiety and depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from a May 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This matter was previously before the Board in July 2014 at which time it was remanded for a hearing.  In an April 2015 statement, the Veteran, through his representative, withdrew his hearing request.  38 C.F.R. § 20.702 (e) (2017). 

This matter has since returned to the Board for further consideration.

In May 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the May 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for an entitlement to a disability evaluation in excess of 30 percent for chronic adjustment disorder with mixed features of anxiety and depression.

2. Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected chronic adjustment disorder with mixed features of anxiety and depression.



CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability evaluation in excess of 30 percent for chronic adjustment disorder with mixed features of anxiety and depression are not met.  38 U.S.C. § 501 (West 2014); 38 C.F.R. § 3.655 (b) (2017).

2. The criteria for service connection for sleep apnea, to include as secondary to service-connected chronic adjustment disorder with mixed features of anxiety and depression, have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. chronic adjustment disorder with mixed features of anxiety and depression

Under 38 C.F.R. §  3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §  3.655 (b) or (c) as appropriate.  38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655 (a). 
38 C.F.R. §  3.655 (b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied. 

The Veteran's claim for service connection for a psychiatric disorder was granted in a December 2009 rating action, and it was assigned a 30 percent evaluation effective from March 2009.  This appeal arises from a claim for increase, and therefore, the provisions of 38 C.F.R. § 3.655 (b) govern the issue and they dictate that the claim for increase shall be denied if the Veteran fails to report for a scheduled examination.

In May 2016, as required by the May 2016 Board remand, the AOJ scheduled the Veteran for a VA psychiatric examination.  In a subsequent May 2016 correspondence, records indicate that the "Veteran refused examination" and the examination was cancelled.  To date, neither the Veteran nor his representative has provided an explanation as to why he would/could not report for the examination. The Board further notes that the Veteran's representative submitted additional evidence along with a waiver of RO consideration in December 2016 and remained silent with regard to the previously missed examination.

The Board concludes that the Veteran was properly notified of the scheduled examination and specifically notes his refusal to attend said examination.  As the Veteran failed to report for an examination scheduled for his claim and he has not shown good cause for failing to appear, denial of entitlement to a disability evaluation in excess of  30 percent for chronic adjustment disorder with mixed features of anxiety and depression is denied based on the application of 38 C.F.R. §  3.655 (b) is warranted

B. Sleep Apnea

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his sleep apnea is a result of his active duty service. In the alternative, December 2016 correspondence from the Veteran's representative indicates the Veteran also alleges his sleep apnea is a result of his service-connected chronic adjustment disorder with mixed features of anxiety and depression.

With regard to the first element of direct service connection, a current disability, the Veteran has a current diagnosis of obstructive sleep apnea. See July 2011 Sleep Medicine Consult Note. 

With regard to the second element of direct service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are negative for any complaint, treatment, or diagnosis related to sleep apnea.  Nevertheless, the Veteran recalled snoring so loud it woke him out of sleeping during his time in Vietnam and his spouse described his sleep as "fitful and restless" upon his return from Vietnam.  The Veteran and his spouse are competent to provide lay evidence regarding their observations, but they are not competent to diagnose any sleep disorder or attribute their observations to any particular cause.  As such an in-service disease or injury is not established.  Likewise, the evidence is against any nexus of the claimed disability with service.  

In May 2011, the Veteran underwent a sleep study at Milwaukee VA Medical Center. After completion of a one night polysomnogram, the Veteran was diagnosed with obstructive sleep apnea in the baseline portion of the
Study.

In a January 2012 VA mental examination, the Veteran stated his sleep is better because his sleep apnea is now treated with CPAP, so he is less tired during the day. 

Numerous Sleep medicine diagnostic study reports in the Veteran's VA treatment records detail his report of	"No snoring, no AM headaches, daytime sleepiness is resolved and mostly wakes-up feeling refreshed."

In May 2016, as required by the May 2016 Board remand, the Veteran was scheduled for a VA sleep apnea examination to, in pertinent part, determine the etiology of his diagnosis.  

Subsequently, that same month, per the May 2016 exam details, the Veteran "refused examination" and the examination was cancelled.  To date, he, nor his representative, have provided an explanation as to why he would/could not report for the examination.

In a December 2016 Statement in Support of Claim, the Veteran noted that "I remember sleeping while in Vietnam, and was snoring so loud it woke me out of sleep."  Further, he noted that "from the time I was newly out of service, my wife told me I have to do something about my snoring, and frequent waking during the night."

The Veteran has provided no other evidence to support this claim for direct service connection.

Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against a finding that sleep apnea manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.

The Board has considered the Veteran and his spouse's statements.  While they can attest to witnessing the occurrences they observed, as laypersons, they are not competent to provide an opinion concerning the matter of causation in a complex matter such as this. 

In addition, the Board brings attention to the Veteran's refusal to attend the VA sleep apnea examination and thereby no medical opinion has been provided to determine the etiology of the Veteran's sleep apnea.  In this regard, a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record under § 3.655."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

The Board notes the first indication of sleep apnea in the medical evidence is several decades after discharge and the lay evidence alone is not sufficient to establish the nexus component of direct service connection.

With regard to secondary service connection, the Board finds that the evidence of record similarly does not favor a finding that the Veteran's diagnosis was proximately caused or aggravated by the Veteran's service-connected chronic adjustment disorder with mixed features of anxiety and depression.  No competent evidence has been presented supporting this notion in the Veteran's case.  

Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). Accordingly, this claim must be denied, because there is no basis upon which to grant the claim.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for chronic adjustment disorder with mixed features of anxiety and depression is denied.

Entitlement to service connection for sleep apnea, to include as due to service-connected chronic adjustment disorder with mixed features of anxiety and depression is denied.



____________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


